PER CURIAM.
The Parmelee Library, a corporation of the state of Illinois, engaged principally in the business of carrying on a circulating library throughout that state, loaning its books to its *236subscribers and members who pay a certain sum of money by the month or year to become members of or subscribers- to its library, but which had not otherwise been engaged in either manufacturing, trading, publishing, printing, or mercantile pursuits, was, on the 20th-day of August, 1902, upon petition of certain of its creditors, adjudged a bankrupt by the court below; from which adjudicátion the bankrupt, and also A. C. McClurg & Co., one of its creditors, appeal.
The question presented is whether the corporation is such a one-as is comprehended within the terms of the bankruptcy act (30 Stat. c. 541, § 4b [U. S. Comp. St. 1901, p. 3423]), which provides that a corporation “engaged principally in manufacturing, trading, printing, publishing or mercantile pursuits” may be adjudged an involuntary bankrupt. The matter is ruled by our decision in the case-of In re The Surety, Guarantee & Trust Company, 121 Fed. 73, announced at this term. In addition to the authorities referred to in the opinion in that case, we may call attention to the following: In re Oriental Soc. (D. C.) 104 Fed. 975; In re Mutual Mercantile-Agency (D. C.) 111 Fed. 152; In re Philadelphia & L. Transp. Co. (D. C.) 114 Fed. 403; In re Tontine Surety Co. of New Jersey (D. C.) 116 Fed. 401; In re White Star Laundry Co. (D. C.) 117 Fed. 570. We are content to adhere to our ruling in the case referred to.
The decree of involuntary bankruptcy is reversed, and the causes-are remanded to the court below, with a direction in each ease to> set aside the adjudication and to dismiss the petition.

. What persons are subject to bankruptcy law, see note to Mattoon Nat. Bank v. First Nat. Bank, 42 C. C. A. 4.